Case 3:18-cr-00025-NKM-JCH Document 140-3 Filed 07/15/19 Page 1 of 7 Pageid#: 870
Case 3:18-cr-00025-NKM-JCH Document 140-3 Filed 07/15/19 Page 2 of 7 Pageid#: 871
                                               June 9, 2019

        Honorable Norman Moon
        Judge
        United States District Court
        Charlottesville, Virginia

        Dear Judge Moon,

               I am writing on behalf of Benjamin Daley. Ben is my brother and I have known
        him since I was born, twenty four years ago.

               I know that Ben is charged with a serious offense but I would like to give you
        some additional information about Ben for your consideration. My brother is intelligent
        and motivated; Ben excels at anything he puts his mind to. From elementary to high
        school, Ben was a talented competitive swimmer, and he placed at state and national
        championships.

        Ben is big-hearted and truly cares for his family and friends. We both were raised in a
        loving, supportive, two-parent household that lives by strong morals. Our family is tight-
        knit and wholesome. Raised as Catholics, we went to church weekly with our parents,
        and Ben served as an altar boy for years. We have annual reunions where my brother
        and I would happily spend a week with our cousins, aunts, uncles, and grandma.

        In addition to his immediate family, Ben has dozens of family members and friends who
        are all praying for him, and willing to support however they can to help him move on from
        past mistakes and grow into the positive, productive member of society we all know he is
        fully capable of being.

               Thank you for your consideration.

                                              Sincerely,


                                              Allison Daley

                                              Allison Daley

                                              Portland, OR 97210




Case 3:18-cr-00025-NKM-JCH Document 140-3 Filed 07/15/19 Page 3 of 7 Pageid#: 872
   J   une 5,2019



   Honorable Norman Moon
   J   udge
   U   nited States District Court
   Charlottesville, Virginia


   Dear Judge Moon,

   My husband and I are writing on behalf of Benjamin Drake Daley. Defendant is our nephew; Carol has
   known him since his birth and Peter for 9 years. Weunderstandtheseriousnessofthecharges.

   Since he moved to Los Angeles in 2010, we saw him monthly for dinners and since 2017 Carol met him
   weekly for breakfast. During that time we saw Ben build up his tree trimming business with diligence,
   patience, excellent customer service and hard work. He made an extra effort to employ people who had
   difficulties in their lives. Carol worked with him to create an emplovee code of conduct to maximize
   customer satisfaction and efficiency on job site,

   In June 2014, Ben was stabbed by a roommate      whom he had tried to help by providing him a place to
   stay and a job at Ben's business. Ben almost died on arrival at the hospital and spent two weeks waiting
   for the tube to be removed from his lung before they could release him. Following that incident we saw
   a clear change in Ben's behavior. One of his primary goals became to learn how to defend himself. He
   told Carol at one of their breakfast's that he was struggling with fact that he hesitated when being
   attacked and he was reliving the incident and clearly haunted by it.

   He then   told us how he was joining a group of young men to strengthen his mind and body. somewhere
   in this process he toke a very wrong turn.

   We believe he has an addictive personality and invests his whole being in his current undertakings
   whatever they might be. Nonetheless, we have watched him give up both smoking and alcohol and
   grow as a person while developing his own business. We see he has the ability to change and we hope
   and believe if given the opportunity he wil                 substantial mistakes.




   Carol Busch & Peter Goldberg


   Ma    n   hatta n Beach, CA 90266




Case 3:18-cr-00025-NKM-JCH Document 140-3 Filed 07/15/19 Page 4 of 7 Pageid#: 873
  July 12, 2019




  Honorable Norman Moon
  Judge
  United States District Court
  Charlottesville, Virginia


  Dear Judge Moon,


  I am writing on Behalf of Benjamin Drake Daley. Ben is my nephew and I have lived in the same town
  with Ben and his family since Ben was an infant.

  I know that Ben is charged with a serious offense but I would like to give you a window into Ben as a
  person, a human soul, a young confused boy trying to become a man….. All for your consideration.

  I watched Ben grow up. He was curious about everything… He had and still has a soft soul. He is a
  generous person who deeply cares about others. So much that he might sacrifice himself . He a witty
  and funny and observant and stubborn. He is unfortunately influenced by others at times. Which is a
  trait that can be so wonderful and so vulnerable. Ben is hard working and likes hard work. He is a life
  learner and will pour himself into something. He has so much to offer this society in a positive light if
  he is given that chance.

  He comes from a large loyal family. We are all here for him when he is ready for us. We will all be here
  to support and help him. We all have missed Ben these last years. And we look forward to the day he
  can come back to his family. There has been great pain and suffering among so many people. This
  family has also suffered deeply. May the healing begin.. For all involved.



  Thank you for your consideration.



  Sincerely,

  Mary Steinhauff




Case 3:18-cr-00025-NKM-JCH Document 140-3 Filed 07/15/19 Page 5 of 7 Pageid#: 874
            June 4th, 2019


           Honorable Norman Moon
           Judge
           United States District Court
           Charlottesville, Virginia

           Dear Judge Moon,

                  I am writing on behalf of BEN DALEY. Defendant is my former work mate and I
           have known him for about 5 years.

                    I know that Defendant is charged with a serious offense, and I would like to give
           you some additional information about the Defendant for your consideration. Mr. Daley
           was a very hard working tree trimmer who has always shown respect and courtesy to
           our clients and showed honesty and integrity in dealing with fellow workmates. He was
           very safety conscious and we had very good lunch discussions about his furthering his
           education to become a better entrepreneur. I think he was negatively influenced and
           feel that he was ready to make changes for the better. I think he has a good heart and I
           see so much love in his spirit.

                   Thank you for your consideration.

                                                   Sincerely,

                                                   Mike Garcia
                                                                      Redondo Beach, CA 90278




Case 3:18-cr-00025-NKM-JCH Document 140-3 Filed 07/15/19 Page 6 of 7 Pageid#: 875
Case 3:18-cr-00025-NKM-JCH Document 140-3 Filed 07/15/19 Page 7 of 7 Pageid#: 876
